COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Annunziata
Argued at Norfolk, Virginia


COMMONWEALTH OF VIRGINIA
                                                  OPINION BY
v.     Record No. 1368-98-1              JUDGE JERE M. H. WILLIS, JR.
                                                 AUGUST 10, 1999
WAYNE BERNARD BOONE


            FROM THE CIRCUIT COURT OF THE CITY OF SUFFOLK
                      Westbrook J. Parker, Judge

            Jeffrey A. Spencer, Assistant Attorney
            General (Mark L. Earley, Attorney General, on
            brief), for appellant.

            (Robert S. Brewbaker, Jr.; Rabinowitz, Rafal,
            Swartz, Taliaferro & Gilbert, P.C., on
            brief), for appellee. Appellee submitting on
            brief.


       On appeal from a final judgment reinstating Wayne Bernard

Boone's driving privileges after his having been adjudicated an

habitual offender, the Commonwealth contends that the trial

court erroneously interpreted and applied Code § 46.2-361(B) and

(C).    We agree and reverse the judgment of the trial court.

       In October, 1997, Boone was adjudicated an habitual

offender.    This adjudication was based on two convictions of

driving while his license was suspended for failure to pay fines

and costs, in violation of Code § 46.2-395, and one conviction

of driving while his license was suspended for failure to submit

an insurance certificate or pay the uninsured motorist's fee, in
violation of Code § 46.2-706.   In February, 1998, Boone

petitioned the trial court for reinstatement of his driving

privileges, pursuant to Code § 46.2-361(B).   The Commonwealth

argued that Code § 46.2-361(B) did not apply, because one of

Boone's predicate convictions was for driving without insurance,

a conviction not set out in Code § 46.2-361(C).   The trial court

held that Code § 46.2-361(B) did apply and granted Boone's

petition.

     Code § 46.2-361(B) states:

                 Any person who has been found to be an
            habitual offender, where the determination
            or adjudication was based entirely upon
            convictions as set out in subdivision 1 c of
            [Code] § 46.2-351, may, after payment in
            full of all outstanding fines, costs and
            judgments relating to his determination, and
            furnishing proof of financial
            responsibility, if applicable, petition the
            court in which he was found to be an
            habitual offender, or the circuit court in
            the political subdivision in which he then
            resides, for restoration of his privilege to
            drive a motor vehicle in the Commonwealth.

Code § 46.2-361(C), in effect at the time Boone filed his

petition, stated:

                 This section shall apply only where the
            conviction resulted from a suspension or
            revocation ordered pursuant to (i) [Code]
            § 46.2-395 for failure to pay fines and
            costs, (ii) [Code] § 46.2-549 for failure to
            furnish proof of financial responsibility,
            or (iii) [Code] § 46.2-417 for failure to
            satisfy a judgment . . . ." 1

     1
       The legislature amended Code § 46.2-361 effective July,
1998. Because Boone's petition was filed in February, 1998, we
consider the statute as it was in effect at the commencement of

                                - 2 -
     Code § 46.2-361(B) and 46.2-361(C) must be read together.

To be utilized as a predicate conviction for purposes of Code

§ 46.2-361(B), a conviction must fall within one of the classes

specified in Code § 46.2-361(C).    No other class of conviction

can invoke the application of Code § 46.2-361(B).     See

Commonwealth v. Brown, 28 Va. App. 781, 786-87, 508 S.E.2d 916,

919 (1999).   Boone's conviction for operating a motor vehicle

while his license was suspended for failure to submit an

insurance certificate or pay the uninsured motorist's fee, in

violation of Code § 46.2-706, is not specified as a predicate

conviction in Code § 46.2-361(C).    Thus, his habitual offender

adjudication, based on that conviction, does not fall within the

application of Code § 46.2-361(B).     See id. at 786, 508 S.E.2d

at 919.

     In its opinion, the trial court stated, "Interpreting the

statute as DMV urges would require an interpretation that deems

Mr. Boone's conviction arising from a failure to submit a

certificate of insurance and pay the uninsured fee the

equivalent of a conviction for voluntary manslaughter or for

maiming while driving under the influence."    However, this

result is prohibited by Code § 46.2-361(A), which explicitly

denies application "when such . . . adjudication was also based



the proceedings. The 1998 amendment inserted "or convictions as
set out in subdivision 1 c of § 46.2-351." 1998 Va. Acts, c.
749.

                               - 3 -
in part . . . on a conviction as set out in subdivision 1 b of

[Code] § 46.2-351."

     The 1998 amendment to Code § 46.2-361(C) changed the

provision "this section shall apply only where the conviction

resulted . . ." to "this section shall apply only where the

conviction or convictions resulted . . . ."    Boone argues that

the pre-amendment statute, which governs this case, should be

read to permit the application of Code § 46.2-361(B) if at least

one of the convictions underlying the habitual offender

determination is embraced by Code § 46.2-361(C).    He argues that

the amendment evinces a legislative intent to change the law by

restricting the availability of relief under Code § 46.2-361(B).

We reject this argument.

     Ordinarily, a statutory change will be deemed to bespeak a

legislative intent to change the law.   However, that rule does

not apply where the change is plainly intended to clarify the

meaning of the existing statute.   See Boyd v. Commonwealth, 216
Va. 16, 20-21, 215 S.E.2d 915, 918 (1975).    The plain purpose of

Code § 46.2-361(C), before its amendment, was to define each

underlying conviction that could serve to invoke Code

§ 46.2-361(B).   The amendment merely clarified that intent.

     The judgment of the trial court is reversed.

                                                    Reversed.




                               - 4 -